Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on November 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of any patents granted on Application Number 16/082,141 or Application Nmber16/082,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, applicants have failed to specify the basis for the weight percent value of component (2).  It is unclear if the weight percent value is based on component (2), the composition, or some other entity.  It is not seen that applicants’ response has addressed this issue.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 2, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardi et al. (‘863).
	Lombardi et al. disclose compositions comprising a urethane acrylate, hexanediol diacrylate, and a free radical generating catalyst, wherein the amount of each component meets the claims.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See Examples 1, 3, and 4.
6.	Claims 1, 2, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (‘978).
	Kim et al. disclose compositions comprising a urethane acrylate, polyol acrylate, and a free radical generating catalyst, wherein the amount of each component meets the claims.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See Examples 1, 3, 4 and 5.
s 1, 3-6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraki et al. (‘458).
	Shiraki et al. disclose compositions comprising a urethane acrylate, produced from a polyol, a hydroxyalkyl acrylate and a diisocyanate; hexanediol diacrylate; and a free radical generating catalyst.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See Examples 10 and 30.
8.	Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelekhov (US 2010/0234529 A1).
	Shelekhov discloses compositions comprising a urethane acrylate, diethyleneglycol diacrylate, and a free radical generating catalyst.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See Example 3.
9.	Claims 1, 3-6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/120984.
	WO 2008/120984 discloses compositions comprising a urethane acrylate, produced from a polyol, a hydroxyalkyl acrylate and a diisocyanate; a polyol acrylate; and a free radical generating catalyst.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See pages 4-10, especially pages 9 and 10.
10.	Claims 1, 2, 6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-73922 A.
	JP 2009-73922 A discloses a composition comprising a urethane acrylate, ethylene glycol dimethacrylate, and 2,2-azobisisobutyronitrile, wherein the amount of .
11.	Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt et al. (‘882).
	Hewitt et al. disclose compositions comprising a urethane acrylate, produced from a polyol, a hydroxyalkyl acrylate and a diisocyanate; a polyol acrylate; and a free radical generating catalyst, wherein the disclosed amounts of these components meet those claimed.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See column 2, lines 41-47; column 3, lines 23+; and column 4, lines 1-10.
12.	Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. (‘882) in view of Anders et al. (‘057).
Hewitt et al. disclose compositions comprising a urethane acrylate, produced from a polyol, a hydroxyalkyl acrylate and a diisocyanate; a polyol acrylate; and a free radical generating catalyst, wherein the disclosed amounts of these components meet those claimed.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See column 2, lines 41-47; column 3, lines 23+; and column 4, lines 1-10.
13.	Hewitt et al. fail to disclose the processing methods of claims 9, 10, and 12; however, the use of urethane acrylate containing compositions within these processes was known at the time of invention, as evidenced by column 3, lines 11-30 and column 4, lines 8-18 of Anders et al.  Therefore, the position is taken that it would have been .
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt et al. (‘882) in view of Anders et al. (US 2008/0277013 A1).
Hewitt et al. disclose compositions comprising a urethane acrylate, produced from a polyol, a hydroxyalkyl acrylate and a diisocyanate; a polyol acrylate; and a free radical generating catalyst, wherein the disclosed amounts of these components meet those claimed.  It has not been established that the process steps of claim 8 yield a patentably distinct product.  See column 2, lines 41-47; column 3, lines 23+; and column 4, lines 1-10.
15.	Hewitt et al. fail to disclose the cure-in-place pipe process of claim 11; however, the use of urethane acrylate containing compositions within this process was known at the time of invention, as evidenced by paragraphs [0072]-[0078] of Anders et al.  Therefore, the position is taken that it would have been obvious to use the urethane acrylate composition of the primary reference within this process.
16.	Despite applicants’ response, each of the relied upon references discloses applicants’ components (1), (2), and (3).  Applicants are directed to the cited locations within each reference set forth within the bodies of the prior art rejections.
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
18.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765